Holden, J.
A widow made application, in March, 1867, for dower in a tract of land' containing 237 acres, more or less, and in 1808 was assigned' a dower estate in 62¼ acres thereof. After the application for dower was m-ade, the tract was levied upon by the sheriff by virtue of a mortgage fi. fa., and in December, 1867, it was sold under such.levy. The entry of levy and the deed to the purchaser described the tract as “containing ’237 acres, more or less, widow’s dower excepted.” Eeld, that the sheriff’s deed conveyed' the fee in the entire tract to the purchaser, subject to the widow’s right of dower therein, and after the death of the widow the purchaser was entitled to the 62% acres assigned to the widow as a dower estate. Hawkins v. Johnson, 131 Ga. 347 (62 S. E. 285).

Judgment affirmed.


Beck, J., absent. The other Justices concur.

II. M. Fldcher, for plaintiff.
W. T. Davidson, J. T. Hoore, and 0. M. Duke, for defendants.